     Case 8:20-cv-00835-JGB-SHK Document 41 Filed 05/11/20 Page 1 of 9 Page ID #:396




 1     MITCHELL KAMIN (SBN 202788)
       mkamin@cov.com
 2
       AARON LEWIS (SBN 284244)
 3     alewis@cov.com
       BRITTANY BENJAMIN (SBN 323968)
 4
       bbenjamin@cov.com
 5     COVINGTON & BURLING LLP
 6     1999 Avenue of the Stars
       Los Angeles, CA 90067-4643
 7     Telephone: (424) 332-4800
 8     Facsimile: (424) 332-4749

 9     CASSANDRA STUBBS (SBN 218849)
10     cstubbs@aclu.org
       AMERICAN CIVIL LIBERTIES UNION
11     FOUNDATION
12     201 W. Main St., Suite 402
       Durham, NC 27701
13     Telephone: (919) 682-5659
14     Facsimile: (919) 682-5961

15     Attorneys for Plaintiffs
16
      [Additional Counsel continued on next page]
17
                           UNITED STATES DISTRICT COURT
18
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
19
                                   SOUTHERN DIVISION
20
21     MELISSA AHLMAN, DANIEL KAUWE,                   Civil Case No.: 8:20-cv-835-JGB-SHK
22     MICHAEL SEIF, JAVIER ESPARZA,
       PEDRO BONILLA, CYNTHIA
23                                                     EX PARTE APPLICATION FOR
       CAMPBELL, MONIQUE CASTILLO,
                                                       TEMPORARY RESTRAINING
24     MARK TRACE, CECIBEL CARIDAD
                                                       ORDER AND MOTION FOR
       ORTIZ, and DON WAGNER, on behalf of
25                                                     PRELIMINARY INJUNCTION
       themselves and all others similarly situated,
26                                                     Date: May 18, 2020
             Plaintiffs,
27                                                     Time: 9:00 AM
28
     Case 8:20-cv-00835-JGB-SHK Document 41 Filed 05/11/20 Page 2 of 9 Page ID #:397




 1           v.                                     Hon. Jesus G. Bernal
       DON BARNES, in his official capacity as
 2     Sheriff of Orange County, California; and    Class Action
 3     ORANGE COUNTY, CALIFORNIA
                                                    IMMEDIATE RELIEF SOUGHT
 4           Defendants.
 5
       [Additional Counsel continued from first
 6     page]
 7
       STACEY GRIGSBY*                             JOHN WASHINGTON (SBN 315991)
 8     sgrigsby@cov.com                            jwashington@sshhlaw.com
 9     AMIA TRIGG** (SBN 282890)                   SCHONBRUN, SEPLOW, HARRIS,
       atrigg@cov.com                              HOFFMAN & ZELDES LLP
10     COVINGTON & BURLING LLP                     11543 W. Olympic Blvd.
11     One CityCenter                              Los Angeles, CA 90064
       850 Tenth Street NW                         Telephone: (310) 399-7040
12     Washington, DC 20001                        Facsimile: (310) 399-7040
13     Telephone: (202) 662-6000
       Facsimile: (202) 778-5906                   PETER ELIASBERG (SBN 189110)
14                                                 peliasberg@aclu.org
15     OLIVIA ENSIGN                               AMERICAN CIVIL LIBERTIES
       oensign@aclu.org                            FUND OF SOUTHERN
16     CRISTINA BECKER                             CALIFORNIA
17     cbecker@aclu.org                            1313 W 8th St
       AMERICAN CIVIL LIBERTIES UNION              Los Angeles, CA 90017
18     FOUNDATION                                  Telephone: (213) 977-9500
19     201 W. Main St., Suite 402
       Durham, NC 27701                            PAUL HOFFMAN (SBN 71244)
20     Telephone: (919) 682-5659                   hoffpaul@aol.com
21     Facsimile: (919) 682-5961                   UNIVERSITY OF CALIFORNIA,
                                                   IRVINE SCHOOL OF LAW CIVIL
22                                                 RIGHTS LITIGATION CLINIC
23                                                 401 E. Peltason Dr., Suite 1000
                                                   Irvine, CA 92687
24                                                 Telephone: (949) 824-0066
25
26
27
28
     Case 8:20-cv-00835-JGB-SHK Document 41 Filed 05/11/20 Page 3 of 9 Page ID #:398




 1     CARL TAKEI (SBN 256229)                     ZOE BRENNAN-KROHN (SBN
       ctakei@aclu.org                             324912)
 2     SOMIL TRIVEDI                               zbrennan-krohn@aclu.org
 3     strivedi@aclu.org                           AMERICAN CIVIL LIBERTIES
       CLARA SPERA                                 UNION FOUNDATION
 4     cspera@aclu.org                             Disability Rights Program
 5     AMERICAN CIVIL LIBERTIES UNION              39 Drumm Street
       FOUNDATION                                  San Francisco, CA 94111
 6     125 Broad Street, 18th Floor                Telephone: (415) 343-0769
 7     New York, NY 10004                          Facsimile: (415) 255-1478
       Telephone: (212) 607-3300
 8     Facsimile: (212) 607-3318
 9
       ATTORNEYS FOR PLAINTIFFS
10
11     *pro hac vice application forthcoming
       **C.D. California admission application
12     forthcoming
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 8:20-cv-00835-JGB-SHK Document 41 Filed 05/11/20 Page 4 of 9 Page ID #:399




 1            APPLICATION FOR TEMPORARY RESTRAINING ORDER
 2    TO ALL PARTIES HEREIN AND TO THEIR RESPECTIVE ATTORNEYS OF
 3    RECORD:
 4          PLEASE TAKE NOTICE THAT on May 18, 2020, at 9:00 A.M., or as soon
 5    as the matter may be heard before the Honorable Jesus G. Bernal, Plaintiffs, people
 6    held in the Orange County Jail, will and do, under Federal Rule of Civil Procedure
 7    65 and Local Rules 7-19 and 65-1, respectfully apply ex parte for a Temporary
 8    Restraining Order restraining Defendants from detaining Plaintiffs in the jail while
 9    failing to follow the guidance of public health officials and medical professionals to
10    ensure those in the Orange County Jail:          1) can consistently practice social
11    distancing; 2) have adequate sanitation, personal protective equipment and can
12    maintain necessary hygiene; 3) have access to adequate and timely medical
13    screening, testing, and care; and 4) are quarantined and isolated when and as
14    appropriate. Accordingly, as further described in the Complaint and set forth in the
15    Proposed Order submitted with this Application, Plaintiffs hereby seek an
16    emergency Order requiring Defendants to:            (1) establish immediate release
17    procedures for the Medically-Vulnerable and Disability Subclasses identified in the
18    complaint, with release of all but those individuals who pose such a serious risk of
19    flight or danger to others that no other condition can mitigate that risk; (2) submit
20    within three days a plan to adequately protect those within the jail from COVID-19,
21    reviewed by a qualified public health expert appointed pursuant to Fed. R. Evid. 706;
22    and (3) take whatever further steps are needed to mitigate the risk to Class Members
23    who remain in the jail.
24          This Application is made pursuant to Federal Rule of Civil Procedure 65 on
25    the grounds that: (1) Plaintiffs are likely to prevail on their claims under the Eighth
26    and Fourteenth Amendments and the Americans with Disabilities Act and Section
27    504 of the Rehabilitation Act; (2) Plaintiffs are at risk of irreparable harm absent the
28
                                                 1
     Case 8:20-cv-00835-JGB-SHK Document 41 Filed 05/11/20 Page 5 of 9 Page ID #:400




 1    entry of a temporary order; (3) the balance of equities favors the entry of a temporary
 2    restraining order; and (4) a temporary restraining order is in the public interest.
 3          This Application is based on the supporting Memorandum of Points and
 4    Authorities; the supporting declarations filed concurrently herewith; the Complaint
 5    for Injunctive Relief and accompanying declarations; and all other documents and
 6    pleadings filed in this action. Plaintiffs respectfully request a hearing, or a decision
 7    without a hearing, as soon as practicable.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
     Case 8:20-cv-00835-JGB-SHK Document 41 Filed 05/11/20 Page 6 of 9 Page ID #:401




 1                      COMPLIANCE WITH LOCAL RULE 7-19.1
 2          On May 1, 2020, Judge Percy Anderson entered an order instructing the
 3    parties, “[p]rior to the filing of any application or motion seeking injunctive relief,”
 4    to meet and confer to “discuss thoroughly, the substance of any such contemplated
 5    application or motion, any potential resolution, and whether the parties can agree on
 6    an appropriate briefing schedule.” ECF 16. On May 1, 2020, Plaintiffs’ counsel and
 7    Defendants’ counsel contacted each other to schedule a meet and confer to comply
 8    with the Court’s order. That same day, Plaintiffs’ counsel also provided Defendants’
 9    counsel with courtesy copies of the filed complaint, as well as drafts of Plaintiffs’
10    Application for a Temporary Restraining Order and Preliminary Injunction,
11    supporting exhibits, and the Proposed Order.
12          Counsel for both parties met and conferred by telephone on Monday May 4,
13    and Tuesday May 5, 2020, and discussed the contents of Plaintiffs’ application and
14    requested relief. These meetings were followed by emailed messages. See Exhibit
15    A, Accompanying Declaration of Counsel, Carl Takei. The parties were unable to
16    come to an agreement on either the facts or the law, and unable to reach a resolution.
17    Counsel for Defendants offered to provide answers to questions about the
18    Defendants’ alleged current practices and compliance with Centers for Disease
19    Control (“CDC”) guidance, and provided those responses on May 7, 2020.
20    Defendants’ responses identify plans that, if implemented, would improve their
21    response to the pandemic, but do not adequately reduce the imminent threat to
22    Plaintiffs or the need to file this Application.
23          Defendants’ counsel stated that they oppose this Application for a Temporary
24    Restraining Order and Preliminary Injunction, as well as the related Motion for Class
25    Certification. Defendants indicated that they would file their response within 24
26    hours of being served with Plaintiffs’ Application for a Temporary Restraining
27    Order and Preliminary Injunction. Plaintiffs would file any reply within 24 hours of
28
                                                  3
     Case 8:20-cv-00835-JGB-SHK Document 41 Filed 05/11/20 Page 7 of 9 Page ID #:402




 1    the Defendants’ response. Plaintiffs request that the Court order an expedited
 2    briefing schedule in light of the urgency of the matter, and hold an evidentiary
 3    hearing at the Court’s earliest convenience.
 4          Pursuant to Local Rule 7-19 the contact information for Defendants’ counsel
 5    is:
 6          Kayla N. Watson, Deputy County Counsel
            Orange County Counsel’s Office
 7
            333 W. Santa Ana Blvd., Suite 407
 8          Santa Ana, CA 92701
            Mailing Address: P.O. Box 1379
 9
            Santa Ana, CA 92702-1379
10          (714) 834 – 5206
            Kayla.watson@coco.ocgov.com
11
12          Dated: May 11, 2020              Respectfully Submitted,
13                                           /s/ Mitchell A. Kamin
                                              Mitchell A. Kamin (Bar No. 202788)
14
                                             Attorney for Plaintiffs
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               4
     Case 8:20-cv-00835-JGB-SHK Document 41 Filed 05/11/20 Page 8 of 9 Page ID #:403




 1     /s/Cassandra         /s/ Peter            /s/ Mitchell Kamin     /s/ John
       Stubbs               Eliasberg            Mitchell Kamin         Washington
 2
       AMERICAN CIVIL       AMERICAN             C.A. Bar No. 202788    John
 3     LIBERTIES UNION      CIVIL                Aaron Lewis            Washington
       FOUNDATION           LIBERTIES            C.A. Bar No. 284244    C.A. Bar No.
 4
       Cassandra Stubbs     FUND OF              Brittany Benjamin      315991
 5     C.A. Bar No.         SOUTHERN             C.A. Bar No. 323968    Schonbrun,
       218849               CALIFORNIA           COVINGTON &            Seplow, Harris,
 6
       Olivia Ensign        Peter Eliasberg      BURLING LLP            Hoffman &
 7     N.C. Bar No. 50689   C.A. Bar No.         1999 Avenue of the     Zeldes LLP
       Cristina Becker      189110               Stars                  11543 W.
 8
       N.C. Bar No. 46793   1313 W. Eighth St.   Los Angeles, CA        Olympic Blvd.
 9     201 W. Main St.,     Los Angeles, CA      90067-4643             Los Angeles, CA
       Suite 402, Durham,   90017                (424) 332-4800         90064
10
       NC 27701                                  alewis@cov.com         (310) 399-7040
11     cstubbs@aclu.org                          mkamin@cov.com         jwashington@ss
       ensign@aclu.or                            bbenjamin@cov.com      hhlaw.com
12
       cbecker@aclu.org
13                                               Stacey Grigsby*
       Carl Takei                                D.C. Bar No. 491197    s/ Paul Hoffman
14
       C.A. Bar No.                              Amia Trigg**           Paul Hoffman
15     256229                                    C.A. Bar No. 282890    C.A. Bar No.
16     Somil Trivedi                             COVINGTON &            71244
       D.C. Bar No.                              BURLING LLP            UNIVERSITY
17     1617967                                   One CityCenter         OF
18     Clara Spera                               850 Tenth Street NW    CALIFORNIA,
       N.Y. Bar No.                              Washington, DC 20001   IRVINE
19     5590229                                   (202) 662-6000         SCHOOL OF
20     AMERICAN CIVIL                            sgrigsby@cov.com       LAW
       LIBERTIES UNION                           atrigg@cov.com         CIVIL RIGHTS
21     FOUNDATION                                                       LITIGATION
22     125 Broad Street,                                                CLINIC
       18th Floor                                                       401 E. Peltason
23     New York, NY                                                     Dr.,
24     10004                                                            Suite 1000,
       ctakei@aclu.org                                                  Irvine, CA
25     strivedi@aclu.org                                                92687
26     cspera@aclu.org                                                  (949) 824-0066

27
28
                                           5
     Case 8:20-cv-00835-JGB-SHK Document 41 Filed 05/11/20 Page 9 of 9 Page ID #:404




 1     Zoe Brennan-
       Krohn**
 2
       C.A. Bar No.
 3     324912
       AMERICAN CIVIL
 4
       LIBERTIES UNION
 5     FOUNDATION
       Disability Rights
 6
       Program
 7     39 Drumm Street
       San Francisco, CA
 8
       94111
 9     (415)-343-0769
       zbrennan-
10
       krohn@aclu.org
11
12
       ATTORNEYS FOR PLAINTIFFS
13     *pro hac vice application forthcoming
14     **C.D. California admission application forthcoming

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             6
